Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered February 27, 1996, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly permitted the People’s witness to testify concerning a “business transaction” with the defendant on a streetcorner at 1:00 a.m. as it was probative on the issue of her identification of the defendant as the perpetrator of the subject crime. Evidence of uncharged crimes may be used to prove identity (see, People v Molineux, 168 NY 264; see also, People v Branch, 191 AD2d 576, affd 83 NY2d 663). Moreover, any prejudice to the defendant was obviated by the court’s limiting instruction immediately after the witness’ testimony regarding this encounter (see, People v Allweiss, 48 NY2d 40, 49; People v Brown, 249 AD2d 556).
*634The defendant’s remaining contentions are either without merit or do not require reversal. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.